                      3:21-cv-03168-SEM-TSH # 9   Page 1 of 17
                                                                                      E-FILED
                                                  Wednesday, 08 September, 2021 07:46:48 PM
                                                                 Clerk, U.S. District Court, ILCD

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS


 SHERRY CRUZ, individually and on behalf
 of all others similarly situated,
                                            Case No. 3:21-cv-3168
                      Plaintiff,
                                            Hon. Sue E. Myerscough
        v.
                                            Hon. Mag. Judge Tom Schanzle-Haskins
 ZENNI OPTICAL, INC.,

                      Defendant.


MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO COMPEL
    ARBITRATION OR, IN THE ALTERNATIVE, TO TRANSFER VENUE




Respectfully submitted,

Zenni Optical, Inc.

Tiffany S. Fordyce (Bar No. 6295008)
Brett M. Doran (Bar No. 6286057)
Scott Dorsett (Bar No. 6329623)
GREENBERG TRAURIG, LLP
77 West Wacker Drive, Suite 3100
Chicago, Illinois 60601
T: (312) 456-8400
F: (312) 456-8435
fordycet@gtlaw.com
doranb@gtlaw.com
dorsetts@gtlaw.com
                        3:21-cv-03168-SEM-TSH # 9             Page 2 of 17




                                        INTRODUCTION

        Plaintiff Sherry Cruz (“Cruz”) agreed to be bound by Defendant Zenni Optical, Inc.’s

(“Zenni”) Terms of Use when she utilized Zenni’s website, including her alleged use of the

website’s “Virtual Try-On” feature. Under the Terms of Use, Cruz agreed to submit her claims

against Zenni to arbitration before JAMS as a single-plaintiff, not a putative class, action. Cruz,

however, omits any mention of the Terms of Use in her Complaint. Nevertheless, the arbitration

clause and class action waiver are valid, enforceable and preclude her lawsuit from proceeding in

court. This Court should compel arbitration of Cruz’s claims, and stay this proceeding pending the

completion of arbitration.

        If the Court declines to compel arbitration, Zenni alternatively requests that the Court

dismiss or transfer this lawsuit pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(3). Cruz

also agreed that, if the arbitration provision in the Terms of Use is determined not to apply, then

any litigation filed by either Zenni or Cruz must be brought in state or federal court located in San

Francisco, California. Cruz makes no allegations in her Complaint supporting that venue is proper

in Illinois and, as such, her lawsuit should be dismissed or transferred to the Northern District of

California. Alternatively, this matter should be transferred to the U.S. District Court for the

Northern District of Illinois where a substantial part of the alleged events or omissions giving rise

to the claim may have occurred.

        Under all circumstances, it is improper for this matter to proceed in the Central District of

Illinois, and Zenni respectfully requests that this Court grant this motion.

   I.      RELEVANT FACTUAL BACKGROUND

        A. Zenni’s “Virtual Try-On” Software

        Zenni sells eyeglasses and other optical wear through its website, zennioptical.com. Compl.


                                                  1
                           3:21-cv-03168-SEM-TSH # 9                   Page 3 of 17




¶6. One of the services available on Zenni’s website is the ability to “virtually try on” eyeglass

frames, which allows customers to see how a frame will look on their faces. Compl., ¶¶6-8.

       B. Cruz’s Use of Zenni’s Website and Agreement to the Terms of Use

        Cruz alleges that she used Zenni’s “Virtual Try-On” feature, in May 2021. Compl., ¶21. 1

To virtually try on eyeglass frames on Zenni’s website, a user may navigate to the “Virtual Try-

On” page from the Zenni homepage, or the user can navigate through the pages of the website,

select the glasses they wish to “try on,” and then select the “Try On” feature on the glasses page.

Declaration of Sandy Griffith (“Griffith Decl.”) attached as Exhibit 2, at ¶4. On nearly every page

of Zenni’s website, users are presented with a conspicuous hyperlink to Zenni’s “Terms of Use,”

which is located adjacent to the hyperlink to Zenni’s “Privacy Policy.” Id. at ¶10. Zenni’s Terms

of Use is easily accessible to all website visitors by clicking on any of the number of pages that

contain the hyperlink using the phrase “Terms of Use.” Id.

        Zenni’s Terms of Use “apply when you access, use or visit [Zenni’s] website located at

www.zennioptical.com (the ‘Site’), or the services we provide through the Site (the Site and these

services constituting the ‘Service’).” Exhibit 2, at Exhibit B, Introductory Paragraph). Cruz agreed

to the Terms of Use through her use of the Zenni website, as alleged in the Complaint.

        Cruz alleges in her Complaint that Zenni violated various provisions of the Illinois

Biometric Information Privacy Act (“BIPA”), including failure to provide appropriate notices and

secure a release. Compl. at ¶¶56, 59–60. Because Zenni is an online retailer, the only way that

Cruz could have reached this conclusion is by reviewing the Site, including the Terms of Use and



1
  Although Cruz did not allege when she used the Virtual Try-On feature in her Complaint, her counsel confirmed she
last accessed it in May 2021, the same month she filed this lawsuit. See Email from Brandon Wise (“Wise”) to Tiffany
Fordyce (“Fordyce”) attached as Exhibit 1). “The Court may consider matters outside the pleadings when ruling on a
motion to stay the litigation and compel arbitration.” Scholz v. Americare at Adams Pointe Assisted Living, LLC, No.
20-cv-3034, 2021 U.S. Dist. LEXIS 30725, at *6 (C.D. Ill. Feb. 19, 2021).

                                                         2
                           3:21-cv-03168-SEM-TSH # 9                 Page 4 of 17




Privacy Policy. As noted, the “Terms of Use” hyperlink is located next to the “Privacy Policy”

hyperlink at the bottom of nearly every page of the website. See Exhibit 2 at ¶¶5–6, 8-10. 2

        C. The Relevant Provisions in The Terms of Use

        The Terms of Use includes detailed alternative dispute resolution procedures, which Cruz

ignored. For example, prior to initiating any sort of action, a claimant must first bring concerns to

Zenni’s attention and attempt to reach a resolution. Exhibit 2 at Exhibit B, ¶15(A). Such

discussions “shall be a precondition to either party initiating a lawsuit or arbitration.” Id. It is only

after the parties fail to reach a resolution after 30 days that “either party may initiate binding

arbitration.” Id. at ¶15(B).

        The Terms of Use includes an arbitration provision (the “Arbitration Clause”), which

states, in pertinent part, as follows:

        All claims arising out of or relating to these Terms of Use (including their
        formation, performance and breach), the parties’ relationship with each other and/or
        your use of the Service shall be finally settled by binding individual arbitration
        administered on a confidential basis by JAMS, in accordance with the JAMS
        Streamlined Arbitration Rules and Procedures, excluding any rules or procedures
        governing or permitting class arbitration. Each party will have the right to use legal
        counsel in connection with arbitration at its own expense. The parties shall select a
        single neutral arbitrator in accordance with the JAMS Streamlined Arbitration
        Rules and Procedures. The arbitrator, and not any federal, state or local court or
        agency, shall have exclusive authority to resolve all disputes arising out of or
        relating to the interpretation, applicability, enforceability or formation of these
        Terms of Use, including, but not limited to, any claim that all or any part of these
        Terms of Use is void or voidable. The arbitrator shall be empowered to grant
        whatever relief would be available in a court under law or in equity. The arbitrator’s
        award shall be in writing and provide a statement of the essential findings and
        conclusions, shall be binding on the parties and may be entered as a judgment in
        any court of competent jurisdiction. The interpretation and enforcement of these
        Terms of Use shall be subject to the Federal Arbitration Act.

Id. at ¶15. The Terms of Use also includes a class action waiver, which provides as follows:

        You and the Company each further agree that any arbitration shall be conducted in

2
 In addition, the Privacy Policy references, and includes two prominently located hyperlinks to, the Terms of Use.
See Exhibit 2 at ¶¶9-10.
                                                        3
                            3:21-cv-03168-SEM-TSH # 9                  Page 5 of 17




         your respective individual capacities only and not as a class action or other
         representative action, and you and the Company each expressly waive your
         respective right to file a class action or seek relief on a class basis.

Id. 3 The Arbitration Clause also provides the following consumer-friendly terms, related to the

payment of arbitration fees:

         If you initiate arbitration, to the extent the filing fee for the arbitration exceeds Two
         Hundred and Fifty U.S. Dollars ($250.00), we will pay the additional cost. If we
         are required to pay the additional cost of the filing fees, you should submit a request
         for payment of fees to JAMS along with your form for initiating the arbitration, and
         we will make arrangements to pay all necessary fees directly to JAMS. We will
         also be responsible for paying all other arbitration costs arising in connection with
         the arbitration. You will not be required to pay fees and costs incurred by the
         Company if you do not prevail in arbitration.

Id. Moreover, the Arbitration Clause mandates that the arbitrator, not the court, must decide issues

of arbitrability. Id. at ¶15(B) (“The arbitrator, and not any federal, state or local agency, shall have

exclusive authority to resolve all disputes arising out of or relating to the interpretation,

applicability, enforceability or formation of these Terms of Use…”).

         D. Cruz’s Court Actions

         Despite the Terms of Use, Cruz filed this putative class action in Circuit Court. See Compl.

at ¶¶6–9, 20–32. Zenni has no record of Cruz opting out of the Terms of Use or even attempting

to contact Zenni to do so. Exhibit 2 at ¶¶11–12.

         At the time Cruz allegedly used the Virtual Try-On feature, Cruz, through her counsel of

record in this case, had already filed four substantively identical putative class actions alleging

violations of the BIPA against online retailers offering “virtual try on” features on their respective

websites. See Complaints filed by Wise and Cruz, Group Ex. 3. 4 When Cruz visited the Zenni


3
  The class action waiver does not affect the enforceability of the Arbitration Clause. See AT&T Mobility LLC v.
Concepcion, 131 S.Ct. 1740 (2011) (arbitration agreements with class action waiver clauses are enforceable).
4
  Cruz v. Ulta Beauty Inc., No. 2021-L-00064 (Sangamon Co., Ill.) (filed April 19, 2021) (“virtual try on” feature on
cosmetics website); Cruz v. M.A.C. Cosmetics Inc., No. 2021-L-00065 (Sangamon Co., Ill.) (filed April 19, 2021)
(“virtual try on” feature on cosmetics website); Cruz v. EyeBuyDirect Inc., No. 2021-L-00066 (Sangamon Co., Ill.)
                                                         4
                            3:21-cv-03168-SEM-TSH # 9                    Page 6 of 17




website in May 2021, she plainly was shopping for a fifth “virtual try-on” BIPA class action.

                                                  ARGUMENT

         A. The Federal Arbitration Act Requires Enforcement of the Arbitration Clause

         The Arbitration Clause provides that “The interpretation and enforcement of these Terms

of Use shall be subject to the Federal Arbitration Act” (the “FAA”). Exhibit 2 at Exhibit B, ¶15. 5

Section 2 of the FAA provides that “[a] written provision in any . . . contract evidencing a

transaction involving commerce to settle by arbitration a controversy thereafter arising out of such

contract or transaction . . . shall be valid, irrevocable, and enforceable . . . .” 9 U.S.C. § 2; see also

Scholz, 2021 U.S. Dist. LEXIS 30725 at *5 (“The [FAA] provides that binding arbitration

agreements ‘shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or

in equity for the revocation of any contract.’”) (quoting 9 U.S.C. § 2). Section 2 “embodies the

national policy favoring arbitration and places arbitration agreements on equal footing with all

other contracts.” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006). Where the

parties have agreed to arbitrate a particular dispute, the FAA authorizes and requires the Court to

enter an “order directing that such arbitration proceed in the manner provided for in such

agreement” and “at any place therein provided for.” 9 U.S.C. § 4.

         The “‘principal purpose’ of the FAA is to ‘ensur[e] that private arbitration agreements are

enforced according to their terms.’” Concepcion, 131 S.Ct. at 1748 (citations omitted); see also

Perry v. Thomas, 482 U.S. 483, 490–91 (1987) (arbitration agreements falling within the scope of

the FAA must be rigorously enforced). When determining whether a particular dispute should be



(filed April 19, 2021) (“virtual try on” feature on eyeglasses website); Cruz v. Glasses USA Inc., No. 2021-L-00067
(Sangamon Co., Ill.) (filed April 19, 2021) (“virtual try on” feature on eyeglasses website).
5
  Even if the parties had not expressly agreed that the FAA governs the Arbitration Clause, the FAA would still control.
The FAA applies to arbitration agreements in contracts involving interstate commerce. See Preston v. Ferrer, 552
U.S. 346, 353 (2008). As an agreement entered into over the internet, the Agreement involves interstate commerce.
See Sherman v. AT&T, Inc., No. 11-C-5857, 2012 U.S. Dist. LEXIS 40394, at *4–5 (N.D. Ill. Mar. 26, 2012).
                                                           5
                         3:21-cv-03168-SEM-TSH # 9             Page 7 of 17




arbitrated, a court should make its decision “with a healthy regard for the federal policy favoring

arbitration….” Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626

(1985). Moreover, any doubts should be resolved in favor of requiring arbitration. Moses H. Cone

Memorial Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). Under the FAA, a motion to

compel arbitration shall be granted where there is a valid agreement to arbitrate and the asserted

claims are within the scope of the agreement. Sharif v. Wellness Int’l Network, Inc., 376 F.3d 720,

726 (7th Cir. 2004) (citation omitted). Section 3 of the FAA provides that, where a suit is

compelled to arbitration, the Court “shall on application of one of the parties stay the trial of the

action until such arbitration has been had in accordance with the terms of the agreement . . . .” 9

U.S.C. § 3. The party resisting arbitration bears the burden of showing that the arbitration

agreement is invalid or does not encompass the claims at issue. Green Tree Fin. Corp.-Ala. v.

Randolph, 531 U.S. 79, 92 (2000).

        Section 3 of the FAA provides that, where a suit is compelled to arbitration, the Court

“shall on application of one of the parties stay the trial of the action until such arbitration has been

had in accordance with the terms of the agreement….” 9 U.S.C. § 3. The Terms of Use satisfies

all requirements of the FAA. Zenni respectfully requests that this Court stay this action pending

the outcome of the arbitration. Cont'l Cas. Co. v. Am. Nat'l Ins. Co., 417 F.3d 727, 732, n.7 (7th

Cir. 2005) ("[T]he proper course of action when a party seeks to invoke an arbitration clause is to

stay the proceedings pending arbitration rather than to dismiss outright.").

        B. The Arbitration Clause Requires Cruz to Arbitrate Her Claims

               1.       A Valid Agreement Exists Between Cruz and Zenni

       The Terms of Use, including the Arbitration Clause, is valid and enforceable. “The Court

applies state-law contract formation principles to determine whether a contract's arbitration clause


                                                   6
                        3:21-cv-03168-SEM-TSH # 9             Page 8 of 17




applies to the dispute.” Viehweg v. Sirius XM Radio, Inc., No. 17-3140, 2018 U.S. Dist. LEXIS

76435, at *8 (C.D. Ill. May 7, 2018). “In Illinois, the basic requirements necessary for contract

formation are an offer, acceptance, and consideration.” TAS Distrib. Co. v. Cummins, Inc., No. 07-

cv-1141, 2009 U.S. Dist. LEXIS 26993, at *21 (C.D. Ill. Mar. 31, 2009) (citation omitted). Here,

all elements are satisfied as reflected in the Terms of Use and Cruz’s allegation in her Complaint

that she utilized Zenni’s Virtual Try-On feature.

       The Terms of Use is enforceable as a “browsewrap” agreement, which does “not require

the user to manifest assent to the terms and conditions expressly—the user need not sign a

document or click an ‘accept’ or ‘I agree’ button.” Southwest Airlines v. Boardfirst, L.L.C., No.

06-cv-0891-B, 2007 U.S. Dist. LEXIS 96230, at *14 (N.D. Tex. Sept. 12, 2007). Instead, such

agreements typically “involve a situation where notice on a website conditions use of the site upon

compliance with certain terms or conditions, which may be included on the same page as the notice

or accessible via a hyperlink.” Id. Thus, a party gives his or her assent simply by using the website.

Id. (citing Pollstar v. Gigmania, Ltd., 170 F. Supp. 2d 974, 981 (E.D. Cal. 2000)). Such was the

case here, as Cruz assented to the Terms of Use through her use of Zenni’s website.

       A browsewrap agreement is enforceable “when there is actual or constructive knowledge

of terms.” Alan Ross Mach. Corp. v. Machinio Corp., No. 17-cv-3569, 2018 U.S. Dist. LEXIS

113012, at *12 (N.D. Ill. July 9, 2018). “When there is no evidence that users had actual knowledge

of the terms at issue, the validity of a browsewrap contract hinges on whether a website provided

reasonable notice of the terms of the contract…” Id. Here, Cruz either had actual or constructive

knowledge of the Terms of Use.

       Based on the allegations in her Complaint, Cruz likely had actual notice and, at a minimum,

constructive notice of the Terms of Use. Cruz’s own allegation make clear she reviewed and


                                                    7
                       3:21-cv-03168-SEM-TSH # 9            Page 9 of 17




searched on Zenni’s website for a privacy policy that would have informed her that her biometric

identifiers and information were being obtained, why they were being obtained, and for how long

they would be stored. Compl. at ¶56. Cruz also alleges that Zenni did not disclose its retention or

destruction schedule. Id. at ¶¶59–60.

       In reviewing Zenni’s website for these written policies and statements, Cruz must have

searched the Terms of Use, which is located at the bottom of nearly every page of the website in a

prominent hyperlink titled “Terms of Use,” which is adjacent to the hyperlink to Zenni’s “Privacy

Policy.” See Exhibit 2 at ¶10. Cruz cannot allege in good faith that Zenni’s website lacks the

aforementioned disclosures without reviewing, or at a minimum being aware of, the Terms of Use.

See PDC Labs., Inc. v. Hach Co., No. 09-1110, 2009 U.S. Dist. LEXIS 75378, at *7–8 (C.D. Ill.

Aug. 25, 2009) (plaintiff had constructive notice of Terms & Conditions of Sale because three

separate pages plaintiff visited to make an online purchase displayed conspicuous hyperlinks to

the terms Terms).

       Further, when Cruz visited Zenni’s website in May 2021, she had already filed four

identical putative class actions alleging BIPA violations in connection with her alleged use of

“virtual try on” features on other websites. Given Cruz’s knowledge and acute concern for bringing

putative class actions in connection with the use of Virtual Try-On features, the Court can

reasonably conclude that Cruz was sophisticated in, and capable of, locating and reviewing terms

of use and privacy policies to determine if she had a viable BIPA claim. There is no doubt Cruz,

had either actual or constructive notice of the Terms of Use, Arbitration Clause and class action

waiver. This Court should compel arbitration on this basis alone.

       Putting this aside, constructive notice also is established by the conspicuous placement of

the Terms of Use on each page of the Zenni website. See PDC Labs., Inc. v. Hach Co., No. 09-


                                                8
                       3:21-cv-03168-SEM-TSH # 9             Page 10 of 17




1110, 2009 U.S. Dist. LEXIS 75378 (C.D. Ill. Aug. 25, 2009). In nearly all pages of Zenni’s

website, users are presented with a hyperlink to Zenni’s Terms of Use either at the bottom of the

page or on the left side of the page. Exhibit 2 at ¶10. The hyperlinks to the Terms of Use are

displayed in prominent blue, contrasting text. Id. A visitor need only click on the Terms of Use to

access the document. Id. at ¶6. It is undisputed that the Terms of Use was displayed on all of the

website’s pages that allowed users to access the Virtual Try-On feature. Id. at ¶¶5 & 8.

                   2. The Arbitration Clause is Neither Procedurally Nor Substantively
                      Unconscionable

       A court may strike an arbitration provision if it is unconscionable. Under Illinois law, a

finding of unconscionability may be based on either procedural or substantive unconscionability,

or a combination of both. Harris v. DirectTV Group, Inc. No. 07 C 3650, 2008 U.S. Dist. LEXIS

8240, *7 (N.D. Ill. Feb. 5, 2008) (citing Kinkel v. Cingular Wireless LLC, 223 Ill.2d 1 (Ill. 2006)).

The party asserting unconscionability bears the burden of proof. Winkler v. Total Quality

Logistics, LLC, No. 18-C-3707, 2018 U.S. Dist. LEXIS 210176, at *5 (N.D. Ill. Dec. 13, 2018).

“Procedural unconscionability refers to a situation where a term is so difficult to find, read, or

understand that the plaintiff cannot fairly be said to have been aware he was agreeing to it . . . .”

Kinkel, 223 Ill. 2d at 22 (citations omitted). “[S]ubstantive unconscionability refers to terms that

are inordinately one-sided in one party's favor.” Id. at 28 (internal quotations and citations

omitted). Here, the Arbitration Clause is neither procedurally nor substantively unconscionable. It

appears conspicuously and is labeled in all caps “LEGAL DISPUTES AND ARBITRATION

AGREEMENT AND RIGHT TO OPT OUT.” Each subsection is easy to read and clearly labeled

with headings such as Agreement to Binding Arbitration, Class Action and Arbitration Waiver and

30 Day Right to Opt Out. Exhibit 2 at Exhibit B, ¶15.

       Nor is the Arbitration Clause inordinately one-sided, as evidenced by the fact that Zenni

                                                 9
                       3:21-cv-03168-SEM-TSH # 9             Page 11 of 17




agrees to pay most of the cost of the arbitration, and allows the consumer to opt out of the provision

altogether. Id., ¶¶ 15(B) & (E). Indeed, in Harris supra, the court held that an arbitration provision

with a class action waiver was not substantively unconscionable where Direct TV, like Zenni,

capped the arbitration initiation fees and agreed to pay the difference. Harris, No. 07 C 3650, at

*11–15 (N.D. Ill. Feb. 5, 2008). Relatedly, “[t]he presence of an arbitration opt-out clause weighs

heavily against a finding of procedural unconscionability.” O'Neil v. Comcast Corp., No. 18-C-

4249, 2019 U.S. Dist. LEXIS 31031, at *16 (N.D. Ill. Feb. 27, 2019). As noted above, Cruz never

contacted Zenni to opt out of the Arbitration Clause. Exhibit 2 at ¶12.

       PDC Labs. is illustrative of Zenni’s unconscionability argument. In that case, plaintiff

argued that it was not bound by the defendant’s Terms & Conditions of Sale, which was part of a

broswewrap agreement. Plaintiff argued “[the Terms] were not sufficiently conspicuous, and,

therefore, their inclusion would be procedurally unconscionable.” PDC Labs., Inc., No. 09-1110,

at *5 (C.D. Ill. Aug. 25, 2009). The PDC Labs court noted that “[e]xamples of conspicuous

presentation of a term include any means to set the term or the term’s heading apart from nearby

terms such as differing the term or heading's color, size, font, or other noticeable means of

contrast.” Id. at *6–7. Finding in favor of the plaintiff, the court found that the defendant gave

reasonable notice of its terms to the plaintiff because “the Terms were hyperlinked on three

separate pages of the online Plate order process in underlined, blue, contrasting text.” Id. at *8.

Zenni’s Terms of Use are even more conspicuously displayed because, unlike the defendant in

PDC labs, Zenni placed its Terms of Use on nearly every page of its website. Moreover, like the

PDC Labs defendant, Zenni uses contrasting blue text, which further highlights the existence of

the Terms of Use. Exhibit 2 at ¶¶ 5-6, 8-9. The PDC Labs court held that using “contrasting text

is sufficient to be considered conspicuous, even though the Terms are only linked three times


                                                 10
                       3:21-cv-03168-SEM-TSH # 9             Page 12 of 17




instead of five times, because it is not the repetition of the display of a term that is determinative

but the contrast of a term.” PDC Labs., Inc., No. 09-1110, at *5 (C.D. Ill. Aug. 25, 2009) (citing

Hubbert v. Dell Corp., 359 Ill. App. 3d 976, 987 (5th Dist. 2005)). In light of PDC Labs, Zenni’s

blue, contrasting hyperlinks on almost every page of its website—including the pages that a user

must visit to use the Virtual Try-On feature (Exhibit 2 at ¶¶4–5, 8, 10)—provided Cruz with

reasonable, constructive notice of the Terms of Use.

               3.      The Agreement Encompasses the Dispute at Issue.

       Courts consistently hold that broad arbitration clauses, such as those containing the

language “relating to” or “arising out of,” as is the case here, “necessarily create a presumption of

arbitrability.” Kiefer Specialty Flooring, Inc. v. Tarkett, Inc., 174 F.3d 907, 910 (7th Cir. 1999).

Further, “[a] court may not deny a party's request to arbitrate unless it may be said with positive

assurance that the arbitration clause is not susceptible of an interpretation that covers the asserted

dispute.” Midwest Fin. Holdings, LLC v. P&C Ins. Sys., No. 07-3156, 2007 U.S. Dist. LEXIS

90102, at *8 (C.D. Ill. Dec. 7, 2007); see also Andermann v. Sprint Spectrum L.P., 785 F.3d 1157,

1159-60 (7th Cir. 2015) (enforcing arbitration provision).

       Cruz alleges Zenni failed to comply with BIPA by collecting, capturing, and using her

biometric information without her consent, and failing to comply with BIPA standards regarding

retention policies and written releases. Compl., ¶¶20–29. Pursuant to the Arbitration Clause, “[a]ll

claims arising out of or relating to these Terms of Use (including their formation, performance

and breach), the parties’ relationship with each other and/or your use of the Service shall be finally

settled by binding individual arbitration …” Exhibit 2 at Exhibit B, ¶15 (emphasis added). As

alleged, Cruz’s claims relate to her use of Zenni’s “Virtual Try-On” feature—i.e., “the Service”—

on Zenni’s website. Compl., ¶¶20–24. These claims plainly are within the scope of the Terms of


                                                 11
                            3:21-cv-03168-SEM-TSH # 9                      Page 13 of 17




Use.

                   4.       The Arbitrator Must Decide Arbitrability

         Another reason a stay is proper is because the Arbitration Clause provides that the

arbitrator, not any court, must decide if the Arbitration Clause is enforceable. Exhibit 2 at Exhibit

B, ¶15(B). When an arbitration provision states that an arbitrator should determine the arbitrability

of claims, courts should refrain from making such decisions, and instead send the dispute to

arbitration. Youssef v. Uber Tech., Inc., No 19-cv-8106, 2020 U.S. Dist. LEXIS 247937, at *4–5,

*8 (N.D. Ill. March 6, 2020). Such provisions are routinely enforced in arbitration clauses. See,

e.g., Wal-Mart Stores, Inc. v. Helferich Patent Licensing, LLC, 51 F.Supp.3d 713, 719 (N.D. Ill.

2014) (staying case because the agreement provided the arbitrator with the authority to decide

whether the dispute should be arbitrated).

         For all the foregoing reasons, Zenni respectfully requests that the court enforce the

Arbitration Clause, compel the parties to arbitration and stay this action.

              C. In the Alternative, the Court Should Dismiss or Transfer this Matter to the
                 U.S. District Court for the Northern District of California or the Northern
                 District of Illinois

         In the event this Court does not compel arbitration, Zenni moves to transfer this action to

the Northern District of California or, alternatively, to the Northern District of Illinois, pursuant to

Rule 12(b)(3). 6 The enforceable Terms of Use includes a forum selection clause, which contains

“[m]andatory language [that] indicates that the parties have selected a particular forum” for any

disputes arising out of the agreement. IFC Credit Corp. v. Burton Indus., No. 04-C-5906, 2005

U.S. Dist. LEXIS 10471, at *6 (N.D. Ill. May 12, 2005). Pursuant to the Terms of Use, Cruz


6
  In ruling on a motion to transfer venue, a court may either dismiss a case or transfer it. Starr Indem. & Liab. Co. v.
Luckey Logistics, No. 1:16-cv-01377-JBM-JEH, 2017 U.S. Dist. LEXIS 88090, at *15 (C.D. Ill. June 7, 2017) (“When
a district court is an improper venue, the Court shall dismiss, or if it be in the interest of justice, transfer such a case
to any district or division in which it could have been brought.”) (internal quotations and citation omitted).
                                                            12
                           3:21-cv-03168-SEM-TSH # 9                  Page 14 of 17




consented to the following forum selection clause:

        To the extent that the arbitration provisions set forth in Section 15(B) do not apply,
        the parties agree that any litigation between them shall be filed exclusively in state
        or federal courts located in San Francisco, CA (except for small claims court actions
        which may be brought in the county where you reside). The parties expressly
        consent to exclusive jurisdiction in San Francisco, California for any applicable
        litigation other than small claims court actions.

Exhibit 2 at Exhibit B, ¶15(F).

        A party consents to a forum selection clause when (1) the agreement contains a forum-

selection clause and (2) the clause is enforceable. Macey & Aleman v. Simmons, No. 10-cv-06646,

2011 U.S. Dist. LEXIS 41117, at *6 (N.D. Ill. Apr. 14, 2011) (internal quotations and citation

omitted). The Terms of Use are clear, unequivocal, and require that if the Arbitration Clause does

not apply, then any litigation must be brought in a state or federal court in San Francisco, which is

in the Northern District of California. 7 Exhibit 2 at Exhibit B, ¶15(F). “A forum selection clause

is prima facie valid and enforceable unless the opposing party shows that enforcement would be

unreasonable under the circumstances.” Macey, 2011 U.S. Dist. LEXIS 41117, at *8–9 (internal

quotations and citation omitted). “Mere inconvenience to a party is insufficient to invalidate a

forum selection clause, and courts will enforce such clauses unless enforcement contravene[s] the

strong public policy of the forum or the chosen forum [is] seriously inconvenient for the trial of

the action.” Id. at *9 (internal quotations and citation omitted). Neither exception applies in this

case, and Cruz is bound by the forum selection clause. In deference to the Terms of Use, the Court

should dismiss this matter for improper venue, or transfer it to the Northern District of California.

        Venue should also be transferred to the Northern District of California pursuant to 28

U.S.C. § 1391(a). Venue in a district court is only proper in:

        (1) a judicial district where any defendant resides, if all defendants reside in the

7
 See Northern District of California Jurisdiction map at Jurisdiction Map | United States District Court, Northern
District of California (uscourts.gov) (last visited 9/2/2021).
                                                        13
                           3:21-cv-03168-SEM-TSH # 9                    Page 15 of 17




         same State, (2) a judicial district in which a substantial part of the events or
         omissions giving rise to the claim occurred, or a substantial part of property that is
         the subject of the action is situated, or (3) a judicial district in which any defendant
         is subject to personal jurisdiction at the time the action is commenced, if there is no
         district in which the action may otherwise be brought.

28 U.S.C. § 1391(a). “In ruling on a motion to dismiss for improper venue, the Court accepts as

true all well-pleaded allegations in the complaint unless they are contradicted by affidavit.” CNH

Am., LLC v. Equip. Direct-USA, LLC, 2010 U.S. Dist. LEXIS 42633, at *3 (C.D. Ill. Apr. 1, 2010).

See also Gragg v. ITT Technical Institute, No. 14-cv-3315, 2016 U.S. Dist. LEXIS 25337, at *22

(C.D. Ill. Feb. 28, 2016) (court can consider evidence outside of pleadings in considering a motion

under Rule 12(b)(3) challenging venue) (citing Faulkenberg v. CB Tax Franchise Sys., LP, 637

F.3d 801, 809-10 (7th Cir. 2011)). “When a defendant challenges venue, the plaintiff bears the

burden of establishing proper venue.” John Crane, 2017 U.S. Dist. LEXIS 41840 at *21.

         Zenni is the sole defendant in this case, and is located in Novato, California. Ex. 4,

California Secretary of State Statement of Information. 8 Novato is located in Marin County and,

like San Francisco, also falls within the jurisdiction of the Northern District of California. 9 See 28

U.S. Code § 1391(a)(1), (c)(2).

         Because venue would be proper in the Northern District of California, proper venue can

exist in this Court only if “a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is situated” within this

Court’s jurisdiction. Notably, Cruz does not allege the events or omissions giving rise to her claims

took place within the jurisdiction of this Court or Sangamon County, where Cruz initially filed her




8
  This Court can take judicial notice of a party’s state of incorporation via notice of filings with the Secretary of
State. City of Waukegan v. Bond Safeguard Ins. Co., No. 15-C-3007, 2015 U.S. Dist. LEXIS 151052, at *5 (N.D.
Ill. Nov. 6, 2015).
9
  See Northern District of California Jurisdiction map at Jurisdiction Map | United States District Court, Northern
District of California (uscourts.gov) (last visited 9/2/2021).
                                                          14
                        3:21-cv-03168-SEM-TSH # 9            Page 16 of 17




Complaint before it was removed to this Court. Cruz’s only allegation relating to venue states

“upon information and belief Defendant does business in this county,” which is irrelevant to

establishing proper venue in a District Court. Compl., ¶5. Cruz further alleges that she used Zenni’s

“Virtual Try-On” feature, which gave rise to her Complaint, but fails to allege where she used the

feature. Given these allegations, Cruz has failed to establish, or even suggest, that venue is proper

in this Court. See Jones v. Hoosier Energy Rural Elec. Coop., No. 17-cv-03226, 2018 U.S. Dist.

LEXIS 166998, at *12–17 (C.D. Ill. Sept. 28, 2018). Linehan v. Nugget, No. 05-c-7030, 2008 U.S.

Dist. LEXIS 83619, at *21–22 (N.D. Ill. Sept. 5, 2008) (finding venue improper because no

allegations established that venue was proper under the three avenues established by 28 U.S.C. §

1391).

         While not a single allegation in the Complaint points to the Central District as the proper

venue, an inference exists that the only possible proper venue in Illinois is the Northern District,

as this is the most likely location where a substantial part of the events or omissions giving rise to

this claim occurred. Although Cruz failed to disclose in her complaint where she resides and where

she utilized the Virtual Try-On feature, her counsel confirmed that Cruz resides in Cook County,

Illinois. Ex. 5, August 17, 2021 email from Wise to Fordyce. Plaintiff’s counsel’s admission

underscore the lack of connection to Sangamon county and the Central District.

         For the foregoing reasons, Cruz’s Complaint should be dismissed for improper venue or,

in the alternative, transferred to the Northern District of California or, alternatively, the Northern

District of Illinois.

                                          CONCLUSION

         For the foregoing reasons, Defendant Zenni Optical, Inc. respectfully requests that the

Court grant this Motion, stay this action and compel arbitration.


                                                 15
                        3:21-cv-03168-SEM-TSH # 9             Page 17 of 17




                                 CERTIFICATE OF SERVICE

       I, Scott Dorsett, hereby certify that on September 8, 2021, I electronically submitted the

foregoing MEMORANDUM OF LAW IN SUPPORT OF DEFENDANT’S MOTION TO

COMPEL ARBITRATION OR, IN THE ALTERNATIVE, TO TRANSFER document with

the clerk of court for the United States District Court for the Central District of Illinois, using the

electronic case filing system of the court. I hereby certify that I have served all documents required

to be served upon counsel of record electronically or by email at the following addresses:

Brandon Wise
bwise@peifferwolf.com

Aaron Siri
aaron@sirillp.com

Mason Barney
mbarney@sirillp.com

                                                               /s/_Scott Dorsett________




                                                  16
